EXHIBIT 99.1 FOR IMMEDIATE RELEASE 28 April 2010 For Additional Information: Cecil Whitmore Investor Relations Littlefield Corporation 512-476-5141 PH 512-476-5680 FX cwhitmore@littlefield.com Littlefield Corporation Announces Q1 2010 Results Achieves Record Revenue and Profit Littlefield Corporation (OTCBB: LTFD) today announced record levels of revenue and profit for the first quarter of 2010. The Company achieved a record level of quarterly bingo revenue exceeding $3,000,000 for the first time in the Company’s history. The Company’s net income reached $620,000 with its income from continuing operations increasing by 58%, an improvement of almost $250,000 over the prior year. The Q1 2010 results include approximately $369,000 of notable items: · $84,000 of expense associated with the start-up of new halls and re-openings at halls in Texas, · $125,000 of legal expense for South Carolina, Texas and its Furtney litigation, · $122,000 related to an arbitration judgment, Q1 2010 EarningsPagePage: 2 · $13,000 in asset disposals and · $25,000 for non-cash stock-based compensation. The Q1 2009 results included approximately $391,000 of notable items: · $257,000 of expense from Texas start-ups and re-openings, · $85,000 from legal expense related to South Carolina and Texas and its Furtney litigation, · $10,000 of consideration related to acquisitions, · $8,000 in asset disposals and · $31,000 for non-cash stock-based compensation expense. The Company’s Entertainment business is referred to as “continuing” operations and the Hospitality segment divested in the second quarter of 2009 is referred to as “discontinued” operations in this report. HIGHLIGHTS Highlights of the first quarter compared to the prior year follow; for comparability these have been adjusted to exclude the discontinued Hospitality business operations: 1. Total consolidated Q1 2010 revenue was a record $3,046,320, up $221,059 or 8% from last year. 2. Total consolidated Q1 2010 gross profit including the noted items was $1,529,474, up $358,016 or 31% versus the prior year. 3. Total gross profit margin expanded to 50% of revenue from 41% of revenue in 2009. 4. Income from continuing operations including the noted items was $620,202, up $227,210 or 58% over 2009. The following report is based upon unaudited financial statements. REVENUE Q1 2010 Q1 2009 Variance % Change LTFD Corporation $ $ $ 8 % Entertainment 8 % Other $ ) NM The increase in Entertainment revenue largely represents a broad improvement in South Carolina.Other revenue reflects ancillary revenue not included in Entertainment. Q1 2010 EarningsPage: 3 The historical trend of revenue changes shown below correlates closely with the recessionary trends of the American economy and the effect of renovations and start-up of halls in Texas.Though revenues have begun to improve in Q4 2008 and thereafter, it is important to remember the Company made several acquisitions which have contributed to the growth of revenues. TREND OF REVENUE CHANGES Q1 2004 Q2 2004 Q3 2004 Q4 2004 Q1 2005 Q2 2005 Q3 2005 Q4 2005 Entertainment (6%) 1% 15% 11% 10% 5% (1%) 14% TREND OF REVENUE CHANGES Q1 2006 Q2 2006 Q3 2006 Q4 2006 Q1 2007 Q2 2007 Q3 2007 Q4 2007 Entertainment 21% 18% 12% 7% 7% 9% 17% (2%) TREND OF REVENUE CHANGES Q1 2008 Q2 2008 Q3 2008 Q4 2008 Q1 2009 Q2 2009 Q3 2009 Q4 2009 Entertainment (4%) (5%) (2%) 12% 25% 14% 5% 4% TREND OF REVENUE CHANGES Q1 2010 Entertainment 8% GROSS PROFIT Q1 2010 Q1 2009 Variance % Change LTFD Corporation $ $ $ 31 % Entertainment 31 % Other $ ) NM Gross profit % excluding start-up activities 54
